The opinion of the Court was delivered by
Rogers, J.
If only one of the parties attend at the appointed time, it is the duty of the prothonotary himself to determine the number of the arbitrators. There can be no reasonable doubt here that the number was fixed by the prothonotary in conjunction with the other party, and this is a fatal objection to the award. In most of the counties of the State, the mode and manner of choosing the arbitrators is noted by the prothonotary, *184either on a separate piece of paper or in a book kept for that purpose ; and the minutes of the officer have always been regarded as part of the proceedings in the cause. To permit, therefore, the prothonotary or any other person to prove error in the minutes by parol, would produce very great uncertainty and doubt, and cannot be allowed. Neither will the court amend the minutes, unless application be made in proper time, and there is something to amend by. We think the court was right in setting aside the award, and the judgment is accordingly affirmed.
Judgment affirmed.